

117 HR 2673 IH: CERCLA Liability Expansion and Accountability for Negligent and Unjust Pollution Act
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2673IN THE HOUSE OF REPRESENTATIVESApril 20, 2021Mr. Blumenauer (for himself, Ms. Barragán, Mr. Cleaver, Mr. Cohen, Mr. García of Illinois, Mr. Grijalva, Mr. Huffman, Ms. Jayapal, Mr. Jones, Mr. Kildee, Ms. Newman, Ms. Norton, and Mr. Sires) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 to include certain landlocked releases of petroleum, and for other purposes.1.Short titleThis Act may be cited as the CERCLA Liability Expansion and Accountability for Negligent and Unjust Pollution Act or the CLEANUP Act.2.Coverage of landlocked releases of petroleum(a)Hazardous substances definedSection 101(14) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(14)) is amended—(1)by striking and (F) and inserting (F);(2)by inserting , and (G) petroleum products after Toxic Substances Control Act; and(3)by striking petroleum, including crude oil or any fraction thereof which is not otherwise specifically listed or designated as a hazardous substance under subparagraphs (A) through (F) of this paragraph, and the term does not include.(b)Release definedSection 101(22) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(22)) is amended by striking and (D) the normal application of fertilizer and inserting (D) the normal application of fertilizer, and (E) the release of a petroleum product if liability for such release is established by any other Federal law.(c)Definition of petroleum productSection 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601) is amended by adding at the end the following:(42)Petroleum productThe term petroleum product means petroleum or oil of any kind, in any form, or any fraction thereof, including fuel oil, sludge, oil refuse, and oil mixed with wastes other than dredged spoil..(d)Conforming amendmentSection 101(39)(D)(ii)(II)(aa) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(39)(D)(ii)(II)(aa)) is amended by striking excluded from the definition of hazardous substance under section 101.